            Case 20-33697 Document 28 Filed in TXSB on 07/29/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                       ENTERED
                                                                                                            07/29/2020
In re:                                                     §
                                                           §
BRAHMAN RESOURCE                                           §                  Case No. 20-33697
PARTNERS, LLC, et al.,                                     §
                                                           §                  Chapter 11
           Debtors.                                        §
                                                           §                  (Jointly Administered)

                  ORDER EXTENDING TIME TO FILE SCHEDULES
           OF ASSETS AND LIABILITIES, SCHEDULES OF CURRENT INCOME
           AND EXPENDITURES, SCHEDULES OF EXECUTORY CONTRACTS
         AND UNEXPIRED LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS
                                                    6
                              (Relates to Doc. No. ___)

           The Court considered the Emergency Motion for Entry of an Order Extending Time to

File (I) Schedules of Assets and Liabilities, (II) Schedules of Current Income and Expenditures,

(III) Schedules of Executory Contracts and Unexpired Leases, and (III) Statements of Financial

Affairs (the “Motion”),1 filed by Brahman Resource Partners, LLC, et al., the above-captioned

debtors and debtors in possession (the “Debtors”). The Court having reviewed the Motion and

any objections thereto; and based on the matters reflected in the First Day Declaration and the

record of the hearing held on the Motion; it appearing that the Court has jurisdiction over this

matter pursuant to 28 U.S.C. § 1334; that this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A); that notice of the Motion was sufficient; and it appearing that the emergency relief

requested is in the best interests of the Debtors, their estates, creditors, and other parties in

interest, and that good cause has been shown therefore, finds that the Motion should be

GRANTED. It is therefore hereby ORDERED that:




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
        Case 20-33697 Document 28 Filed in TXSB on 07/29/20 Page 2 of 2




       1.      The time within which the Debtors must file their respective Schedules and

Statements is hereby extended to and including August 30, 2020, without prejudice to the

Debtors’ rights to seek an additional extension upon cause shown therefor.

       2.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       3.      This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


Signed: _________________________,
     Signed: July 29, 2020.        2020.

                                             ____________________________________
                                                 ____________________________________
                                             THEDAVID
                                                  HONORABLE   DAVID R. JONES
                                                       R. JONES
                                             UNITED  STATES
                                                 UNITED      BANKRUPTCY
                                                         STATES BANKRUPTCY JUDGE
                                                                             JUDGE




                                                2
